Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on October 20, 2022 has been entered. Claims 1, 4, 5, 8, 9, 12 and 13 have been amended. Claims 3 and 11 have been canceled. No claim has been added. Claims 1, 2, 4 – 10 and 12 – 15 are still pending in this application, with claims 1, 8 and 9 being independent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 2, 4, 8 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (US Patent 8,923,655, IDS), hereinafter referred as Weston, in view of Lee et al. (US Patent Application Publication 2014/0350900, IDS), hereinafter referred as Lee.

Regarding claim 9, Weston discloses an apparatus for extracting data in a deep learning model (Fig. 2, server 220), the apparatus comprising: 
a processor (Fig. 3, processor 302) configured to 
receive an input query (Fig. 8, block 810, col. 19, lines 51 – 53, server 220 may receive images for a query), 
determine a first decision boundary set being a subset of a decision boundary set corresponding to a target layer of the deep learning model (Fig. 8, block 820, col. 19, line 62 to col. 20, line 42, server 220 may select a multi dimensional space 920, e.g., a 100 or 1,000 dimensional space, to create a representation of the images, associated with the query, in relation to one another; Fig. 9, exhibits the a decision boundary (hyperplane) set #940, #950), 
separate a decision region including the input query based on the first decision boundary set (Figs. 8 and 9; col. 20, lines 24 – 26, separate the decision boundary (hyperplane) region), and 
extract data included in the decision region (Fig. 8, block 850, col. 20, line 43 to col. 21, line 63, extract results based on final score included in the decision boundary (hyperplane) region).
However, Weston fails to explicitly disclose the processor wherein extract a decision region.
However, Weston discloses that the decision region can be separated (Figs. 8 and 9; col. 20, lines 24 – 26, separate the decision boundary (hyperplane) region) upon which the claimed limitation can be seen as an improvement. 
Weston contained a known technique that is applicable to the base method (a result can be extracted (col. 21, lines 39 - 63, results can be extracted (return) to client)). 
one of ordinary skill in the art would have recognized that applying the known
technique would have yielded predictable results and resulted in an improved system (KSR scenario D. Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weston, and extract a decision region. The motivation for doing this is that the user can have a direct sense what the region is look like.
However, Weston fails to explicitly disclose the apparatus wherein the processor is configured to determine a distribution probability of decision boundaries included in the decision boundary set, and determine the first decision boundary set based on the distribution probability of the decision boundaries.
However, in a similar field of endeavor Lee discloses a simulation system (abstract). In addition, Lee discloses the system is configured to determine a distribution probability of decision boundaries included in the decision boundary set, and determine the first decision boundary set based on the distribution probability of the decision boundaries (Fig. 3, [0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weston, and determine a distribution probability of decision boundaries included in the decision boundary set, and determine the first decision boundary set based on the distribution probability of the decision boundaries. The motivation for doing this is that the boundary can be determined accurately.

Regarding claim 10 (depends on claim 9), Weston disclosed the apparatus wherein the processor is configured to re-train the deep learning model based on the extracted data (Figs. 2, 8 and 9; col. 11, line 66 to col. 12, line 4).

Regarding claim 12 (depends on claim 11), Lee disclosed the apparatus wherein the processor is configured to determine decision boundaries of which a distribution probability is greater than or equal to a threshold, among the decision boundaries, to be the first decision boundary set (Fig. 3, [0089]).

Regarding claims 1 – 2 and 4, they are corresponding to claims 9 – 10 and 12, respectively, thus, they are rejected for the same reason set forth for claims 9 – 10 and 12.

Regarding claim 8, it is corresponding to claim 9, thus, it is rejected for the same reason set forth for claim 9.

Claim(s) 5 – 6 and 13 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Lee and in further view of Ma et al. (US Patent Application Publication 2012/0078821, IDS), hereinafter referred as Ma.

Regarding claim 13 (depends on claim 11), Weston in view of Lee fails to explicitly disclose the apparatus wherein the processor is configured to determine Bernoulli parameters of the decision boundaries.
However, in a similar field of endeavor Ma discloses a method for unsupervised learning (abstract). In addition, Ma discloses the method is configured to determine Bernoulli parameters of the decision boundaries (claims 10 - 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weston in view of Lee, and determine Bernoulli parameters of the decision boundaries. The motivation for doing this is to simplify the problem to solve.

Regarding claim 14 (depends on claim 13), Weston disclosed the apparatus wherein the processor is configured to determine the parameters based on a loss function corresponding to the target layer (col. 12, lines 13 – 38, determine the weight parameters based on a loss function).
However, Weston in view of Lee fails to explicitly disclose wherein the parameters are the Bernoulli parameters.
However, in a similar field of endeavor Ma discloses a method for unsupervised learning (abstract). In addition, Ma discloses the method uses Bernoulli parameters to solve the problem (claims 1 and 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weston in view of Lee, and uses Bernoulli parameters to solve the problem. The motivation for doing this is to simplify the problem to solve

Regarding claims 5 – 6, they are corresponding to claims 13 – 14, respectively, thus, they are rejected for the same reason set forth for claims 13 – 14.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Lee and in further view of Lim (US Patent Application Publication 2010/0174435).

Regarding claim 15 (depends on claim 13), Weston in view of Lee fails to explicitly disclose the apparatus wherein the processor is configured to extract the data based on a rapidly-exploring random tree (RRT) algorithm having the decision region as a constraint.
However, in a similar field of endeavor Lim discloses a pass planning apparatus (abstract). In addition, Lim discloses the apparatus extract the data based on a rapidly-exploring random tree (RRT) algorithm having a region as a constraint ([0008 - 0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Weston in view of Lee, and extract the data based on a rapidly-exploring random tree (RRT) algorithm having the decision region as a constraint. The motivation for doing this is that a complicated problem can be easily solved.

Regarding claim 7, it is corresponding to claim 15, thus, it is rejected for the same reason set forth for claim 15.

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered. 

Regarding claim rejections under 35 USC § 101
	The 101 rejection is removed because of the claim amendment.

Regarding claim rejections under 35 USC § 103
Regarding claims 1 and 9, the Applicant alleges: “
Lee discloses only that iterate to generate input samples over and over until the set boundary of the input distribution reaches a minimum critical value. That is, Lee fails to disclose that determines the first decision boundary set, which are decision boundaries that play a significant role in classifying data based on the distribution probabilities of the decision boundaries. Therefore, for at least these reasons, claim 1 is allowable over the cited references under either 35 U.S.C. § 103.”

Examiner’s response:
	The Examiner respectfully disagrees.
	Lee discloses determining a boundary (decision boundary) between two sets of input data (exhibited in Figs. 7 – 9). The boundary is determined by outputting a probability P that a particular function value (e.g., -1) exists by performing a Monte Carlo simulation on the input Xi ([0073]). Lee further describes, in Fig. 3 and para. 0089, that how to minimize critical value to obtain probability for the boundary. 
Thus, Lee discloses “determine a distribution probability of (decision) boundaries included in the (decision) boundary set, and determine the first decision boundary set based on the distribution probability of the decision boundaries”.
	Therefore, claim 1 is unpatentable over Weston in view of Lee (similar as to claims 8 and 9).

	Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668